Exhibit 10.5




FOURTH AMENDMENT TO

ACQUISITION AND STOCK EXCHANGE AGREEMENT




This Fourth Amendment to Acquisition and Stock Exchange Agreement (the “Fourth
Amendment”) is made and entered into this 14th day of April, 2014 (the “Fourth
Amendment Execution Date”) by and between Green Automotive Company, a Nevada
corporation (“GACR”), on the one hand, and Blackhawk Manufacturing, Inc., a
California corporation (“Blackhawk”), Sanders, Larios, Larios & Luevanos LLC, a
California limited liability company (“SLLL”), Alan Servicios S de R.I. de C.V.,
a Mexican corporation (“Alan Servicios”), Lalusa Investments, a Mexican
corporation (“Lalusa”), and Shelmado Transporte, a Mexican corporation
(“Shelmado”) (Blackhawk, SLLL, Alan Servicos, Lalusa and Shelmado together are
referred to herein as the “BMI Entities”).




RECITALS




A.  GACR and BMI Entities are parties to that certain Acquisition and Stock
Exchange Agreement dated February 17th, 2014 (the “Agreement”).




B.  The parties wish to amend the Agreement in order to correct the formula for
earning Earn-Out Shares in the Agreement as further described below.




AMENDMENT




NOW, THEREFORE, in consideration of the foregoing and the terms of this Fourth
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:




1.    Amendment of Agreement. This Fourth Amendment hereby amends and revises
the Agreement to incorporate the correction to correct the formula for earning
Earn-Out Shares as described in this Fourth Amendment. Except as expressly
provided for in this Fourth Amendment, the Agreement will remain unchanged and
in full force and effect. The term “Agreement”, as used in the Agreement and all
other instruments and agreements executed thereunder, shall for all purposes
refer to the Agreement as amended by this Fourth Amendment.




2.    Correction to formula for calculating Earn-Out Shares in the Agreement.
All references in the Agreement to calculations of Earn-out Shares shall be as
follows:




Value of Earn-Out Shares shall be determined using the fair market value of the
shares. Fair market value being determined by the average closing price of
GACR’s common stock for the three months prior to December 31, 2016 OR market
value on December 31, 2016, BMI executive’s option.




3.    General. This Fourth Amendment has been executed by the parties as of the
Fourth Amendment Execution Date, with such execution being effective as of the
Effective Date of the Agreement, as that term is defined in the Agreement. This
Fourth Amendment may be executed in any number of counterparts, each of which
shall be deemed to an original, and such counterparts together shall constitute
one instrument.











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the duly authorized representatives of the parties hereto
have executed this Fourth Amendment as of the Fourth Amendment Execution Date.




“GACR”

 

“Blackhawk”

 

 

 

Green Automotive Company

 

Blackhawk Manufacturing, Inc.,

a Nevada corporation

 

a California corporation

 

 

 

 

 

 

 

 

 

By:     Ian Hobday

 

By:     Floyd Sanders

Its:     Chief Executive Officer

 

Its:     President

 

 

 

 

 

 

“Alan Servicios”

 

“SLLL”

 

 

 

Alan Servicios S de R.I. de C.V.,

 

Sanders, Larios, Larios & Luevanos LLC

A Mexican corporation

 

a California limited liability company

 

 

 

 

 

 

 

 

 

By:     Floyd Sanders

 

By:     Floyd Sanders

Its:     President

 

Its:     President

 

 

 

 

 

 

“Lalusa”

 

“Shelmado”

 

 

 

Lalusa Investments,

 

Shelmado Transporte

a Mexican corporation

 

a Mexican corporation

 

 

 

 

 

 

 

 

 

By:     Floyd Sanders

 

By:     Floyd Sanders

Its:     President

 

Its:     President












